DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
 
Status of Claims / Amendments
	This office action is in response to the RCE referred above.
Claims 1- 25 are presently pending with claims 4-5, 9-11, 14 and 23-24 being withdrawn (claim 1 is an independent claim). 
Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-8, 12-13, 15-22) in the reply filed on 12/17/2019 was earlier acknowledged.  
Specification
The disclosure was objected to (in the office action dated 03/03/2020) because of the following informalities:   
At page 6, third paragraph – waveguide 54 may be corrected to waveguide 52.
Applicant has not commented on the above objection. Appropriate correction is required.
Claim Objections
The objection is withdrawn in view of claim amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 12-13, 15, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuberger et al (US 2005/0000429) {hereinafter Neuberger} in view of Wright et al (US 2007/0274893){hereinafter Wright}, or alternately Twarog et al (US 2006/0102589){hereinafter Twarog}.
Regarding Claim 1: Neuberger teach a deposition system, comprising:
    a) a chamber 101 (cylindrical cavity – Fig. 1 and 0039);
    b) a stage 103 (substrate platform – 0039) disposed in the chamber configured to support a substrate 107;
    c) one or more microwave-introducing windows 137 (dielectric window – Fig. 1 and 0039) coupled to the chamber configured to introduce microwave radiation to an interior of the 
    d) one or more gas inlet structures 129, 143 (ring jet, containment apertures – Figs. 1, 2, 6 and at least 0042, 0044 ) configured to supply the one or more gases to the interior of the chamber 101, wherein the one or more gas inlet structures include one or more angled gas inlets 143 (containment apertures – Figs. 1, 2 and at least 0042, 0047) configured to introduce a plasma-shaping gas (precursor gas – 0042) flow to the interior of the chamber at an angle relative to a symmetry axis of the stage (Fig. 2) to interact with the plasma in a way that facilitates axisymmetric deposition of material on a surface of the substrate with the plasma (0042, 0044).
Neuberger also teach one or more gas inlets (ring jet 129 – Fig. 6 and 0044) that supply a tangential gas flow angled tangentially with respect to the stage (Fig. 6 and at least 0024, 0034, claim 3).
Neuberger do not explicitly teach wherein the one or more angled gas inlets include one or more gas inlets angled in a tangential direction with respect to the stage, and angled in a radially inward direction with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis.
Wright teach a microwave plasma apparatus comprising one or more angled (canted downwards – 0034) gas inlets 100 (Figs. 1, 2 and 0034) include one or more gas inlets angled in a tangential direction (as seen in Fig. 2) with respect to reaction tube 30 (Fig. 1) and angled in a radially inward direction (Fig. 1) with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis.

Alternately, Twarog teach a plasma apparatus comprising gas inlets 140 (passages – Figs. 3A, 3B and 0070) that are capable of directing a flow of gas from the second openings 148 that has axial, radial, and tangential velocity components. The passages 140 may be oriented, for example, similarly to the passages in a swirl ring (e.g., radially offset or canted) to impart a tangential velocity component to the gas flow (0070).  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the one or more angled gas inlets include one or more gas inlets angled in a tangential direction with respect to the stage, and angled in a radially inward direction with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis in view of teaching by Twarog in the apparatus of Neuberger as a known alternative structure of gas supply inlets to obtain uniform deposition on large substrates (col. 4, lines 9-12, Tokuda, and para. 0019-0022, Neuberger).
Further, i) Though taught by prior art, claim limitation “deposition” is an intended use limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation.

iii) Additionally, though taught by prior art, claim limitations “to excite one or more source gases and produce a plasma proximate the stage”, and “to interact with the plasma in a way that facilitates axisymmetric deposition of material on a surface of the substrate with the plasma” are functional limitations and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Regarding Claims 2, 3: Neuberger in view of Wright (or Twarog) teach all limitations of the claim including gas inlet structure having plurality of gas inlets 129 (Fig. 1) located above the stage.
 Neuberger in view of Wright (or Twarog) do not explicitly teach inlet structure having plurality of angled gas inlets located above the stage.
Wright is discussed above. Wright teach plurality of angled gas inlets 100 located above reaction tube 30 (Fig. 1). Further, Twarog is discussed above. Twarog teach plurality of angled gas inlets 26a or 140a thr’ 140e (Figs. 1, 3A, 3B) that are disposed above a workpiece 19 (0058). Further, the modified apparatus of Neuberger would have gas inlet structure coupled to the top of 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide gas inlet structure having plurality of angled gas inlets located above the stage in view of teaching by Wright (or Twarog) Twarog in the apparatus of Neuberger as a known alternative structure of gas supply inlets to enable supply gas to the substrate on the stage (during processing).
Regarding Claim 6: Neuberger in view of Wright (or Twarog) teach all limitations of the claim including the one or more angled gas inlets include one or more gas inlets 100 (Figs. 1, 2 – Wright) that are angled in the tangential direction with respect to reaction tube 30 (stage){Figs. 1, 2 – Wright} and angled in a vertical direction (canted downwards with respect to the axis of the reaction tube 30){symmetry axis}, wherein the vertical direction is perpendicular to the tangential direction and the symmetry axis – 0034, Wright}. Further, Twarog also teach gas inlets 140 (passages – Figs. 3A, 3B and 0070) that are capable of directing a flow of gas from the second openings 148 that has axial, radial, and tangential velocity components. The passages 140 may be oriented, for example, similarly to the passages in a swirl ring (e.g., radially offset or canted) to impart a tangential velocity component to the gas flow (0070).  
Regarding Claim 7: Neuberger in view of Wright (or Twarog)teach the one or more angled gas inlets include one or more angled gas inlets 143 (containment apertures - Figs. 1, 2 and at least 0042) that are angled radially inward with respect to the symmetry axis (Fig. 2 – Neuberger). Further, Wright also teach the one or more angled gas inlets 100 are angled radially inward with respect to the symmetry axis (Fig. 1 and 0034).
 inlets 140 (passages – Figs. 3A, 3B and 0070) that are capable of directing a flow of gas from the second openings 148 that has axial, radial, and tangential velocity components (viz. mutually perpendicular directions){0070}. 
Regarding Claims 12, 13 - Neuberger in view of Wright (or Twarog) teach the angled gas inlets 143 and in ring jet 129 (Figs. 1-6) are angled to deliver the plasma-shaping gas flow to cause the plasma to be confined to a portion (zone 145 – Fig. 1 and at least 0045) of the chamber, and wherein the portion (zone 145 – Fig. 1) is above the stage 103(Fig. 1){as also regards claim 13}.
Regarding Claim 15: Neuberger in view of Wright (or Twarog) teach the angled gas inlets are angled to deliver the plasma shaping gas flow to shape the plasma in a cylindrical shape (0045).
Regarding Claim 20: Neuberger in view of Wright (or Twarog) teach the microwave introducing windows 137 are on the sidewalls of the chamber 101 above the stage 103 (Fig. 1).
Regarding Claim 21: Neuberger in view of Wright (or Twarog) teach a substrate 107 (Fig. 1 and 0039) that is processed by the apparatus.

Regarding Claim 22: Neuberger teach two or more gas inlet apertures (in ring jet 129 – Fig. 6) or apertures 143 (Fig. 1) arranged axisymmetrically with respect to the stage 103 (Fig. 10). Further, Wright also teach two or more gas inlet apertures 100 are arranged axisymmetrically with respect to the reaction tube 30 (Fig. 1).

Claims 1-3, 7, 12-13, 16-17, 21-22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al (US 5,134,965){hereinafter Tokuda} in view of Wright et al (US 2007/0274893){hereinafter Wright}, or alternately Twarog et al (US 2006/0102589) {hereinafter Twarog}.
Regarding Claim 1: Tokuda teach a deposition system, comprising: 
a) a chamber 6 (plasma generating chamber – Fig. 2A and col. 9, lines 13-14); 
b) a stage 7 (substrate mount – col. 9, lines 14-15) disposed in the chamber configured to support a substrate 8; 
c) one or more microwave-introducing windows 5 (vacuum-sealing quartz plate – Fig. 2A and col. 9, lines 10-11) coupled to the chamber configured to introduce microwave radiation (from cavity resonator 1 – col. 8, line 60) to an interior of the chamber to excite one or more source gases (coming from axial gas inlets 12’- Fig. 2A and col. 9, lines 23-28) and produce a plasma proximate the stage (col. 9, lines 40-44); and 
d) one or more gas inlet structures 12’ (
Tokuda do not explicitly teach wherein the one or more angled gas inlets include one or more gas inlets angled in a tangential direction with respect to the stage, and angled in a radially inward direction with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis.
Wright teach a microwave plasma apparatus comprising one or more angled (canted downwards – 0034) gas inlets 100 (Figs. 1, 2 and 0034) include one or more gas inlets angled in a tangential direction (as seen in Fig. 2) with respect to reaction tube 30 (Fig. 1) and angled in a radially inward direction (Fig. 1) with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the one or more angled gas inlets including one or more gas inlets angled tangentially with respect to the stage in view of teaching by Wright in the apparatus of Tokuda as a known alternative structure of gas supply inlets to obtain stable plasma, resulting in a homogeneous deposition of a desired thickness over a large substrate surface area (Neuberger – 0022 and Wright – 0007).
Alternately, Twarog teach a plasma apparatus comprising gas inlets 140 (passages – Figs. 3A, 3B and 0070) that are capable of directing a flow of gas from the second openings 148 that 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the one or more angled gas inlets include one or more gas inlets angled in a tangential direction with respect to the stage, and angled in a radially inward direction with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis in view of teaching by Twarog in the apparatus of Tokuda as a known alternative structure of gas supply inlets to obtain uniform deposition on large substrates (col. 4, lines 9-12, Tokuda, and para. 0019-0022, Neuberger).
Further, i) Though taught by prior art, claim limitation “deposition” is an intended use limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation.
 ii) Still-further, claim limitations “source gases” and “plasma-shaping gas” related to contents of apparatus during an intended use and are not considered patentably significant.
iii) Additionally, though taught by prior art, claim limitations “to excite one or more source gases and produce a plasma proximate the stage”, and “to interact with the plasma in a way that facilitates axisymmetric deposition of material on a surface of the substrate with the plasma” are functional limitations and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation.
Furthermore, it has been held:


Regarding Claim 2: Tokuda in view of Wright (or Twarog) teach the one or more gas inlet structures include an inlet structure 12’ (peripheral inlets 12’- Fig. 2A) having plurality of angled gas inlets located above the stage 7 (Fig. 2A). 
Regarding Claim 3: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including the one or more gas inlet structures include a gas inlet structure (axial gas inlets 12’ – Fig. 2A) coupled to the top of the chamber and configured to deliver one or more source gases from a location above the stage (Fig. 2A, Tokuda and Figs. 1, 3, Mihara). 
Regarding Claim 7: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including the one or more angled gas inlets include one or more angled gas inlets 12’ (peripheral inlets 12’- Fig. 2A) that are angled radially inward with respect to the symmetry axis (Fig. 2A – Tokuda).
Regarding Claims 12, 13: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including the angled gas inlets 12’ (Tokuda – Fig. 2A, Wright and) are angled to deliver the gas to flow to cause the plasma to be confined to a portion (central zone – Fig. 2A, Tokuda) of the chamber, and wherein the portion (central zone is above the stage 7 (Fig. 2A – Tokuda){as also regards claim 13}.
Regarding Claim 16: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including a flow rate of the plasma shaping gas flow delivered through the angled gas 
Regarding Claim 17: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including source gas (oxygen – col. 19, line 4) is delivered using a gas (nitrogen – diluent/carrier gas {col. 19, lines 3-6).
Further, claim limitation “wherein the one or more source gases delivered using a carrier gas stream” pertains to contents of an apparatus during an intended use and is not considered patentably significant (relevant case law already cited above).
Regarding Claim 21: Tokuda teach a substrate 8 (col. 9, line 15) that is processed by the apparatus.
Further, claim limitation “wherein the substrate includes a plurality mono-crystalline diamond seeds”, is related to article or workpiece being processed, and is not patentably significant for an apparatus claims [MPEP 2115].

Regarding Claim 22: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including one or more gas inlet structures 12’ (peripheral gas inlets – Fig. 2A) includes two or more gas inlet apertures arranged axisymmetrically with respect to the stage 7 (as shown in Fig. 2A). 
Regarding Claim 25: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including teach the one or more angled gas inlet structures 12’ (Fig. 2A, 12’’ (Fig. 5), 12’’’ (Fig. 7) include one or more gas inlet structures configured to introduce gases to the chamber 6 through side walls of the chamber (e.g. Figs. 2A, 5, 6, 7A, Tokuda). 
Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Neuberger et al (US 2005/0000429) {hereinafter Neuberger} in view of Wright et al (US 2007/0274893){hereinafter Wright}, or alternately Twarog et al (US 2006/0102589) {hereinafter Twarog} as applied to claims 1-3, 6-8, 12-13, 15, 20-22 and further in view of D’Evelyn et al (US 2010/0189924){hereinafter D’Evelyn}.
Regarding Claim 18: Neuberger in view of Wright (or Twarog) teach all limitations of the claim including a dielectric window 137 (Fig. 1, Neuberger) but do not explicitly teach the microwave-introducing windows are on sidewalls of the chamber below the stage.
D’Evelyn teach a deposition system, comprising: a) a chamber 35 (microwave plasma chamber – Fig. 1 and 0032); 
b) a stage (which holds a substrate 39 – Fig. 1 and 0032) disposed in the chamber configured to support a substrate 39; 
c) one or more microwave-introducing waveguides 53 (0033) coupled to the chamber configured to introduce microwave radiation to an interior of the chamber to excite one or more source gases (like argon – 0034) and produce a plasma proximate the stage (0033). D’Evelyn teach the microwave-introducing windows are on the bottom of the chamber (where waveguide 53 couples with chamber 35 – Fig. 1) proximate the stage (Fig. 1, D’ Evelyn).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the microwave-introducing windows on the side walls of the chamber below a stage in view of teaching by Rius in the apparatus of Neuberger in view of Wright (or Twarog) as a known alternate structure for location of microwave introducing window used in plasma apparatus to enable suitably couple microwaves in the plasma chamber, depending upon configuration of the substrate and microwave supply to the plasma chamber..
Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al (US 5,134,965){hereinafter Tokuda} in view of in view of Wright et al (US 2007/0274893) {hereinafter Wright}, or alternately Twarog et al (US 2006/0102589) {hereinafter Twarog} as applied to claims 1-3, 7, 12-13, 16-17, 21-22, 25 and further in view of Rius et al (US 2008/0011232){hereinafter Rius}.
Regarding Claim 19: Tokuda in view of Wright (or Twarog) teach all limitations of the claim including a dielectric window 4 (Fig. 2A) but do not explicitly teach the microwave-introducing windows are on sidewalls of the chamber below the stage.
Rius teach a plasma apparatus comprising a chamber 2 (cavity – Fig. 2 and 0044) with microwave-introducing windows 5 (window – Fig. 2 and 0042) on the side walls of the chamber below a stage 9, 11 (lid, means for supporting container – Fig. 2 and 0005).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the microwave-introducing windows on the side walls of the chamber below a stage in view of teaching by Rius in the apparatus of Tokuda in view of Wright (or Twarog) as a known alternate structure for location of microwave introducing window used in plasma apparatus to enable suitably couple microwaves in the plasma chamber, depending upon configuration of plasma chamber and substrate.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot due to new grounds of rejection necessitated due to claim amendments.
New references by Wright et al (US 2007/0274893), or alternately Twarog et al (US 2006/0102589) when combined with previously cited references (Neuberger or Tokuda) are 
Further, response to applicant’s arguments is given hereunder:
i) Applicant has argued (pages 8-9) that Neuberger and Polack do not teach or suggest one or more gas inlets angled in a tangential direction with respect to the stage and angled in a radially inward direction with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis, as claimed. Further, applicant has also argued (pages 9-11) that that the combination of Tokuda with Neuberger and/or Mihara and/or Polack does not teach or suggest the claimed configuration of gas inlets.
Examiner responds that claim rejections have been modified due to claim amendments. Presently Claim 1 has been rejected over Neuberger in view of Wright (or Twarog), and also over Tokuda in view of Wright (or Twarog) as explained above under claim rejections. Applicant’s arguments regarding Mihara, Perrin and D’Evelyn are moot as the references have not been used for rejection of claim 1.
Applicant additionally contends (page 14) that nothing in Tokuda solves the problem of irregular deposition of diamond film -----------during microwave plasma assisted chemical vapor deposition”).
Examiner notes that Tokuda teaches a microwave plasma assisted CVD apparatus (abstract) and also teach that in the apparatus, uniformity in the distribution of energy of the microwave radiated through the slots can be improved. Accordingly, there arises an effect in that uniformity in plasma processing can be more improved (at least col. 20, lines 47-53). Thus, Tokuda in combination with cited art is considered reasonably relevant to the instant invention.

Examiner responds that apparatus of Neuberger suitable for depositing homogeneous diamond films on large substrates using microwave plasma (0019, 0032, 0039). It is noted that claim does not recite any specific pressure range. Thus claim 1 and dependent claims have been rejected, as detailed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lubomirsky (US 2006/0163512) teach a plasma apparatus comprising gas inlet aperture 850 (Fig. 12 and 0050) that is substantially azimuthally (tangentially) aligned with plasma cavity 280. Lubomirsky also teach other embodiments where an inlet aperture may be partially aligned, for example defining an angle where it intersects plasma cavity 280 (0050, 0051). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716